Citation Nr: 1141733	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1. 

2.  Entitlement to an increased rating for left leg soleus muscle strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The appellant served on active duty from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO granted the appellant's claim of service connection for degenerative disc disease at L5-S1, assigning an initial 10 percent disability rating.  The RO also denied a claim of entitlement to an increased rating for left leg soleus muscle strain, evaluated as 10 percent disabling.

In a statement received by VA in August 2011, the appellant requested that his appeal be reviewed by videoconference.  In the correspondence, the appellant also stated that he "would also be satisfied to have [his] case reviewed by a Decision Review Officer in the St. Paul Regional Office."  From this statement, it appears that the appellant would like to have either a hearing before a Decision Review Officer at the St. Paul RO or a videoconference hearing with a Veterans Law Judge, or perhaps both.  In either case, remand is required to provide the appellant the opportunity to be heard before a decision is made on his claims. 

In view of the foregoing, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) should clarify with the appellant whether he wants a hearing before a Decision Review Officer (DRO) at the St. Paul RO or a videoconference hearing before a Veterans Law Judge, or both.  Upon receiving clarification from the appellant, the AOJ must schedule the appellant for his requested hearing(s).  The AOJ must notify the appellant and his representative of the date and time of the hearing(s), and give them the opportunity to review the file and prepare for the hearing(s).  (If a hearing is held by a DRO, the DRO may further develop the case and re-adjudicate accordingly.  A supplemental statement of the case should accompany any re-adjudication.)  The claims file should thereafter be returned to the Board in advance of any scheduled videoconference hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

